st USDC SDNY
z at U.S. Department of J DOCUMENT
= ie ELECTRONICALLY FILED

 

 

ee f United States Attorney .
. - ad DOC ———————— TT
Southern District of Ni ware Dp: 1/21/2020
86 Chambers Street —_)
New York, New York 10007

January 21, 2020
By ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: United States of America v. Victor, 19 Civ. 10845 (AT)
Dear Judge Torres:

This Office represents the United States of America in the above-captioned matter. I
write to request adjournment of the currently scheduled January 23, 2020 initial pretrial
conference until a date on or after February 13, 2020. Pro se Defendant Steven Victor consents
to this request. The undersigned inadvertently failed to send a copy of the Court’s Initial Pretrial
Conference Order, Dkt. No. 5, to Mr. Victor. The parties thus failed to submit a joint letter by
January 16, 2020, as was required by that Order. I apologize for this oversight.

The United States and Mr. Victor have had preliminary discussions concerning this case,
but have not yet discussed the matters required by the Initial Pretrial Conference Order, nor
prepared a proposed joint Case Management Plan and Scheduling Order. Mr. Victor and I
exchanged emails today concerning the initial conference, but need additional time to prepare a
joint submission for the Court’s review.

In order to ensure a productive initial pretrial conference, I request that the January 23,
2020 conference be adjourned until a date on or after February 13, 2020, as Mr. Victor will be
traveling abroad until early February. This is the parties’ first request for an adjournment.
I thank the Court for its consideration of this request.
Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the

 

 

GRANTED. The initial pretrial conference scheduled Southern District of New York

for January 23, 2020 is ADJOURNED to February

13, 2020, at 12:00 p.m. By February 6, 2020, the By:___/s/ Zachary Bannon

parties shall submit their proposed case management ZACHARY BANNON

plan and joint letter. The Clerk of Court is directed to Assistant United States Attorney

mail a copy of this order to Defendant pro se. Tel: 212-637-2728
E-mail: Zachary. Bannon@usdoj.gov

SO ORDERED. Go -

Dated: January 21, 2020 ANALISA TORRES

New York, New York United States District Judge
